                3:15-cr-30041-SEM-TSH # 102    Page 1 of 9
                                                                                  E-FILED
                                                  Thursday, 18 February, 2021 02:44:48 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 15-cr-30041
                                       )
CHARLES HANEY,                         )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Charles Haney’s pro se (d/e 94)

and amended motion for compassionate release (d/e 95) requesting

a reduction in his term of imprisonment pursuant to 18 U.S.C. §

3582(c)(1)(A). For the reasons set forth below, the motions are

DENIED.

                             I. BACKGROUND

     On August 6, 2015, Defendant was charged with being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). See

Indictment, d/e 8. On September 30, 2015, Defendant pled guilty

to the Indictment. On March 8, 2016, Defendant was sentenced to

180 months’ imprisonment and 2 years of supervised release. See


                               Page 1 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 2 of 9




Judgment, d/e 28. Defendant appealed his sentence. On

November 18, 2016, the United States Court of Appeals for the

Seventh Circuit vacated Defendant’s sentence and remanded the

case for resentencing. See Mandate, d/e 46. On April 26, 2017,

Defendant was resentenced to 96 months’ imprisonment and 3

years of supervised release. See Judgment, d/e 74. On April 28,

2017, Defendant’s sentence was corrected to note that the 96

months’ imprisonment is to run concurrently to any sentence

imposed in the Defendant's Pennsylvania parole violation under

Court of Common Pleas of Armstrong County, Pennsylvania, Docket

No. 1988-0159 with all supervised release and special assessment

to remain as previously imposed. See Amended Judgment, d/e 77.

     Defendant is currently incarcerated at FCI Forrest City Low

and has a projected release date of April 22, 2022. As of February

17, 2021, the Bureau of Prisons (BOP) reports that FCI Forrest City

Low currently has 1 inmate and 29 staff members with active cases

of COVID-19. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed February 17,

2021).

     On February 8, 2021, Defendant filed a pro se motion for


                             Page 2 of 9
                 3:15-cr-30041-SEM-TSH # 102   Page 3 of 9




compassionate release (d/e 94) pursuant to 18 U.S.C. §

3582(c)(1)(A). On February 11, 2021, following the appointment of

defense counsel to represent Defendant, an amended motion for

compassionate release (d/e 95) was filed. Defendant seeks

compassionate release based on his health conditions and the

COVID-19 pandemic.

     On February 15, 2021, the Government filed a response

objecting to Defendant’s motion for compassionate release. See d/e

99. The Government argues that Defendant is not entitled to

compassionate release because Defendant’s health and the COVID-

19 pandemic do not rise to the level of extraordinary and compelling

reasons and a reconsideration of the 18 U.S.C. §3553(a) factors do

not warrant a reduction.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).


                              Page 3 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 4 of 9




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the


                             Page 4 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 5 of 9




     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Seventh Circuit has held that the exhaustion requirement

of 18 U.S.C. § 3582(c)(1)(A) “is a mandatory, claim-processing rule

and therefore must be enforced when properly invoked.” United

States v. Sanford, No. 20-2445, 2021 WL 236622, at *3 (7th Cir.

2021).

     In this case, Defendnat submitted a request to the warden of

FCI Forrest City Low on November 23, 2020, which was over 30

days ago, but the request has not been processed. See Request,

d/e 95-1. The Government did not contest that Defendant has

exhausted his administrative remedies. See Response, d/e 99. The

Court finds that Defendant has met the 30-day requirement found

in 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of


                                Page 5 of 9
                 3:15-cr-30041-SEM-TSH # 102    Page 6 of 9




the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     Defendant argues that the presence of the disease at his

facility warrants immediate release. While the Court recognizes

that COVID-19 has infected his current facility, FCI Forrest City

Low, the COVID-19 pandemic alone does not constitute

“extraordinary and compelling reasons” warranting a reduction in

his term of imprisonment. See COVID-19 Cases, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last accessed

February 17, 2021). As of February 17, 2021, the facility currently

has 1 inmate and 29 staff members with COVID-19. Id. The facility

has had 742 inmates and 4 staff members recover from the disease

and has not experienced any deaths after having 746 recovered

inmates and staff members. Id. FCI Forrest City Low is not

experiencing a serious outbreak of COVID-19 at this time. The

facility is commended for its handling and controlling of the disease.

     Moreover, as of February 17, 2021, the Forrest City complex

has fully vaccinated 123 inmates and 175 staff members. See


                               Page 6 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 7 of 9




COVID-19 Vaccine Implementation, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed February 17,

2021). Based on the information provided by counsel for the

Government and a counselor from the facility discussed at the

hearing on February 17, 2021, Defendant is in the current priority

group eligible for the COVID-19 vaccine. However, the facility

currently does not have any vaccines available. The Court requests

that Defendant have first priority to receive the COVID-19 vaccine

once more arrive to the facility and that it be done in an expeditious

manner.

     Defendant also argues that if he contracts COVID-19, he will

be at a higher risk of contracting serious complications or death

due to his underlying health conditions. Defendant is a 66-year-old

male who suffers from type 2 diabetes and hepatitis C and is

overweight. See BOP Records, d/e 100. Defendant argues that he

suffers from chronic bronchitis, but the medical records do not

indicate he has been treated for bronchitis recently. Id.

Additionally, Defendant has not presented any evidence of scarring

from his hepatitis C. While type 2 diabetes places Defendant at an

increased risk of serious illness or death if he contracts COVID-19,


                             Page 7 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 8 of 9




the combination of his health conditions does not rise to the level of

extraordinary and compelling reasons that warrant release. See

People with Certain Medical Conditions, Centers for Disease Control

and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed February 17, 2021) (“Adults of any age with the

following conditions are at increased risk of severe illness from the

virus that causes COVID-19: . . . Type 2 diabetes mellitus.”).

     The Court must also reconsider the 3553(a) factors.

Defendant has a serious criminal history exhibiting violent

behavior. In April 1988, Defendant shot several individuals inside

of a bar while on parole for armed bank robbery. Thereafter, he

continued to have violent tendencies. Defendant joined the Outlaws

Motorcycle Club, and, as of 2015, prior to the arrest of the

underlying conduct, Defendant was considered an enforcer of the

Decatur chapter. The Court is concerned with Defendant’s criminal

history and circumstances surrounding the underlying conduct.

Moreover, Defendant has only served 67 months of his 96-month

imprisonment sentence. The Court finds that Defendant still poses

a risk to the community if released.


                             Page 8 of 9
                3:15-cr-30041-SEM-TSH # 102   Page 9 of 9




     Based on a reconsideration of the 3553(a) factors and the

nature and circumstances of the offense, the Court finds that

Defendant is not entitled to compassionate release.

                         III. CONCLUSION

     For those reasons, Defendant Charles Haney’s pro se motion

(d/e 94) and amended motion for compassionate release (d/e 95)

are DENIED. The Court requests that Defendant have first priority

to receive the COVID-19 vaccine once more arrive to the facility and

that it be done in an expeditious manner. The Clerk is DIRECTED

to send a copy of this Opinion to FCI Forrest City Low.

ENTER: February 18, 2021

                          s/ Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                             Page 9 of 9
